Citation Nr: 0501264	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  03-12 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for a lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran reported active duty from July 1977 to July 1992.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2002 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).

In September 2004 a videoconference hearing was held before 
Michelle L. Kane, who is the Acting Veterans Law Judge 
rendering a determination in this claim and who was 
designated by the Chairman of the Board to conduct that 
hearing pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  A 
copy of the transcript of that hearing has been associated 
with the record on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

A significant change in the law occurred when, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2004).  VA also has a duty to assist the appellant 
in obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

The record indicates that the veteran has claimed treatment 
at VA Medical Centers (VAMCs) in Nashville and Clarksville, 
Tennessee.  The veteran has also had private treatment from 
Dr. Larry A. Harris.  The RO must contact the VAMCs and Dr. 
Harris and obtain all available records.  Decisions of the 
Board must be based on all of the evidence that is known to 
be available.  38 U.S.C.A. § 5103(A) (West 2002).  The duty 
to assist particularly applies to relevant evidence known to 
be in the possession of the Federal Government, such as VA 
records.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Counts 
v. Brown, 6 Vet. App. 473 (1994). 

The RO also should obtain names and addresses from the 
veteran for his lawyer, Pat Lahey (or Leahy) and obtain all 
records related to the veteran's auto accidents suffered in 
service and any medical records he may have.  The RO should 
obtain any additional medical records that are suggested by 
the lawyer's records.

The Board also finds that an examination for the veteran's 
neck and back disabilities is required.  The veteran has not 
been examined for these disabilities and the record does not 
contain any clear diagnosis or etiology opinion regarding 
these two disabilities.  The United States Court of Appeals 
for Veterans Claims (Court) has held that "fulfillment of the 
statutory duty to assist ... includes the conduct of a 
thorough and contemporaneous medical examination...so that 
the evaluation of the claimed disability will be a fully 
informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (citing 
Suttman v. Brown, 5 Vet. App. 127, 138 (1993) (duty to assist 
includes providing the veteran a thorough and contemporaneous 
medical examination when needed)).  In this case, the veteran 
alleges the claimed back and neck disabilities resulted from 
in-service motor vehicle accidents.  The service medical 
records confirm at least one accident in 1980.  Dr. Harris 
has stated the current back and neck problems are the result 
of trauma during service, but does not specify the nature of 
that trauma.  This evidence, in totality, however, 
substantiates the claims enough to warrant providing the 
veteran a VA examination.


Because there is outstanding medical evidence, and because a 
new examination is warranted, a remand in this case is 
required for compliance with the duty to assist provisions 
contained in the VCAA.  Accordingly, this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington 
D.C. for the following action:

1.  Tell the veteran to submit to VA 
copies of all evidence relevant to these 
claims that he has in his possession. 

2.  The RO should obtain all treatment 
records for the veteran from the VAMCs in 
Nashville and Clarksville, Tennessee, and 
all associated outpatient clinics dated 
from 1992 to the present.  If no records 
are available, the RO should obtain 
written confirmation of that fact.

3.  After obtaining the necessary release 
from the veteran, the RO should request 
all treatment records for the veteran 
from Dr. Larry A. Harris in Clarksville, 
TN.  The request should specify that 
actual treatment records are needed, as 
opposed to the summaries previously 
provided to VA by Dr. Harris. 

4.  The RO should contact the veteran and 
obtain a correct name and address for the 
veteran's lawyer, Pat Lahey (or Leahy), 
and obtain all records from Mr. Lahey 
related to the veteran's automobile 
accidents, to include all medical 
records.  If those records suggest or 
mention additional medical records, the 
RO should attempt to obtain them as well.



5.  After obtaining the above-mentioned 
evidence, to the extent available, the RO 
should schedule the veteran for an 
examination in order to ascertain if the 
veteran suffers from cervical and lumbar 
spine disabilities and the exact 
diagnoses, and, if so, whether or not 
they are related to service.  All 
indicated tests should be conducted, and 
the examiner should review the claims 
folder.  The examiner should specifically 
review the service medical records 
including the report of a jeep accident 
in February 1980.  The examiner should 
also review the most recent examination 
in service dated in July 1990 and medical 
history provided by the veteran in July 
1990 that shows no complaints regarding 
the neck or back.  The examiner should 
review all other medical evidence that is 
obtained by the RO.  If a cervical or 
lumbar spine disability is diagnosed, the 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not (50 percent probability or more) that 
the veteran's current cervical or lumbar 
spine disability, if any, was initially 
manifested during service or was 
otherwise caused by or aggravated by 
service.  A complete rationale for any 
opinion offered should be included.

6.  The RO should then readjudicate the 
veteran's claims, including reviewing all 
newly obtained evidence.  If any benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided an SSOC 
that contains a summary of the evidence 
and applicable laws and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is further notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




